Citation Nr: 0122459	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  94-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
rheumatoid arthritis of the right knee, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
rheumatoid arthritis of the left knee, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from December 1945 
to January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  

In September 1998, the Board denied the issue of entitlement 
to service connection for degenerative arthritis of the right 
shoulder, secondary to the service-connected rheumatoid 
arthritis of both knees.  The Board also remanded the issues 
of entitlement to increased evaluations for rheumatoid 
arthritis of the knees to the RO for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate 
consideration. 

The representative has raised the issue of service connection 
for degenerative arthritis of the both knees.  This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  The rheumatoid arthritis of the veteran's right knee, 
inactive, is manifested by instability.  

2.  The rheumatoid arthritis of the veteran's right knee, 
inactive, is manifested by objective evidence of painful 
limitation of motion with flexion to 121 degrees.

3.  The rheumatoid arthritis of the veteran's left knee, 
inactive, is manifested by instability.

4.  The rheumatoid arthritis of the veteran's left knee, 
inactive, is manifested by objective evidence of painful 
limitation of motion with flexion to 121 degrees.

CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
rheumatoid arthritis of the right knee, inactive, with 
limitation of motion have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes  5002, 5260, 5261 
(2000).

2.  The criteria for an evaluation greater than 20 percent 
for rheumatoid arthritis of the right knee, inactive, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, § Diagnostic Codes 5002, 5257 (2000).  

3.  The criteria for a separate 10 percent evaluation for 
rheumatoid arthritis of the left knee, inactive, with 
limitation of motion have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes  5002, 5260, 5261 
(2000).

4.  The criteria for an evaluation greater than 20 percent 
for rheumatoid arthritis of the left knee, inactive, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5002, 5257 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The implementing 
regulations were recently adopted.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order).   

On November 13, 2000, the United States Court of Appeals for 
Veterans Claims  (Court) issued a miscellaneous order, In Re: 
Veterans Claims Assistance Act of 2000, Misc. No. 4-00 
(Nov.13, 2000) (en banc) (VCAA), in which the Court noted 
that the recently enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
"may affect the disposition of many appeals."  

In the order, the Court stated that the VCAA, inter alia, 
created new VA duties including that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim."  Therefore, VCAA may 
have potential applicability to development and adjudication 
of claims such as in the instant case.  See Tellex v. Gober, 
No. 98-1886 (U.S. Vet. App. Nov. 30, 2000).  Also, 38 C.F.R. 
§  3.159 (2000) was recently revised to implement the 
provisions of the VCAA.  66 Fed. Reg. 45631 (2001) (to be 
codified at 38 C.F.R. § 3.159).

In the present case, by virtue of the statement of the case 
furnished to the veteran and his representative in February 
1994 as well as the supplemental statements of the case 
issued in July 1996, March 1997, July 1999, and July 2000, 
the veteran and his representative were notified of the 
evidence necessary to substantiate these increased rating 
claims and the pertinent law and regulations.  Furthermore, 
pursuant to the Board's September 1998 remand, the RO, in an 
October 1998 letter, asked the veteran to provide information 
concerning treatment that he has received for the 
service-connected rheumatoid arthritis of both of his knees.  
Later in October 1998, the veteran responded that he has 
received treatment at the VA Medical Center (VAMC) in 
Birmingham, Alabama and from a private physician.  Copies of 
records of treatment that the veteran has received from these 
medical sources have been obtained and associated with the 
claims folder.  

The veteran has not acknowledged any additional sources of 
pertinent medical treatment.  The RO has, thus, made 
reasonable efforts to obtain relevant treatment records 
adequately identified by the veteran.  

The veteran underwent a VA examination of his knees in April 
1999 as requested in the Board's September 1998 remand.  The 
representative in an August 2001 statement states that this 
examination does not provide current findings and does not 
satisfy the Board's remand.  The Board finds that the 
examination was responsive to the Board' request and the 
overall evidence provides an adequate basis for rendering a 
determination on these issues.  

Consequently, the Board concludes that the RO has met its 
duty to assist the veteran in the development of these 
increased rating claims under the VCAA and 66 Fed. Reg. 45631 
(2001) (to be codified at 38 C.F.R. § 3.159) and that the 
current decision is not prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).  

A.  Evidence

Service medical records reflect treatment for chronic 
rheumatoid arthritis of both knees from during 1946.  This 
disorder was found to have existed prior to the veteran's 
entrance into active duty and not to have been aggravated by 
such service.  

By a January 1947 rating action, the RO granted service 
connection for moderate chronic rheumatoid arthritis of both 
knees on the basis that this disorder was aggravated by the 
veteran's active military duty.  In addition, the RO granted 
a 20 percent rating to this disability, effective from 
January 1947.  

By a February 1993 rating action, the RO increased the 20 
percent in effect to 40 percent for rheumatoid arthritis of 
multiple joints.  At that time the RO determined that the 
rheumatoid arthritis resulted in definite impairment in the 
veteran's health.  In a May 1996 rating action, the RO 
redefined this disability as rheumatoid arthritis of the 
right knee and rheumatoid arthritis of the left knee and 
assigned 20 percent ratings to each knee.  

Pertinent medical records received during the current appeal 
included a June 1993 VA record of treatment for continuing 
arthralgia.  The veteran was treated at private facilities 
during 1995 and 1996 for various disorders.

In May 1996, a VA physician reviewed the veteran's service 
and post-service medical records.  The physician indicated 
that there was no convincing evidence that the veteran ever 
had rheumatoid arthritis or another type of polyarthritis, 
which would have affected other joints.  The physician stated 
that until a definitive diagnosis is made, the disability of 
the knees should continue to be rated as rheumatoid 
arthritis.  The physician indicated that no joints, other 
than the knees, should be service connected unless a 
definitive diagnosis of rheumatoid arthritis can be made.  
The physician stated that the degenerative arthritis of the 
joints is unrelated to service or the service connected 
disabilities involving the knees.  

In a May 1996 rating action the RO reclassified the veteran's 
disability as rheumatoid arthritis involving the knees and 
assigned a 20 percent rating for each knee.  The combined 
evaluation remained 40 percent.  

From 1996 to 1999 the veteran received intermittent treatment 
for various problems, including multi-joint complaints.  In 
October and November 1998, the veteran was seen by a private 
physician for complaints of bilateral knee pain. 

In April 1999, the veteran underwent a VA examination.  At 
that time he complained of pain, weakness, stiffness, 
swelling, heat and redness, instability, giving way, 
"locking," fatigability, and lack of endurance involving 
the knees.  He reported flare-ups precipitated by walking to 
much and damp weather.  The flare-ups were relieved by rest 
and heat.  It was reported that the flare-ups caused an 
additional 10 percent limitation of motion or functional 
impairment.  The veteran used a cane and walker.  The veteran 
reported he had not worked since 1988.

An examination demonstrated that motion of the knee stopped 
when pain began.  The examiner stated that it was not 
possible to determined the extent or in which degrees the 
range of motion or joint function is additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use or flare-ups.  There was objective evidence of 
painful motion.  There was no edema, no effusion, no 
instability, no weakness, no tenderness, no redness or heat 
and no abnormal movement.  There was a guarding of movement.  
He had a very slow steadied gait.  He did not use a can, 
brace, or appliance.

The examiner stated that normal flexion of the knee joint is 
140 degrees and normal extension of the knee joint is zero 
degrees.  The veteran had flexion of his right knee to 
121 degrees and extension to zero degrees.  Flexion of his 
left knee was 121 degrees and extension zero degrees.  
Stability is fairly good anteroposteriorly and laterally.  
X-rays of knees showed unremarkable soft tissues and no acute 
fracture or dislocation.  The diagnosis was arthralgia of 
both knees with loss of function due to pain.

The examiner commented that the veteran's knees do exhibit 
weakened movement, excess fatigability, and incoordination.  
The examiner was unable to express a degree of additional 
range of motion lost, he did state that he doubted that the 
veteran had lost much because the veteran has very good range 
of motion.  The examiner expressed his opinion that the 
veteran's pain could significantly limit his functional 
ability during flare-ups.  The examiner explained that the 
veteran did have some instability but walked well without a 
cane and did not need a walker in the examiner's office.  The 
examiner stated that he felt the veteran had degenerative 
joint disease of the knees but he could not diagnose this as 
rheumatoid arthritis without further studies.  Since he had 
trouble with his knees prior to service, the examiner did not 
believe it was caused by the service, maybe aggravated.  

In an August 1999 letter, the veteran's private physician 
noted that the veteran had a recent arthritic episode with 
his left knee.  The physician also explained that this 
episode caused severe pain and swelling in the veteran's left 
knee joint and interfered with his being ambulatory.  The 
veteran was seen by a private physician in July 2000 for left 
and right leg pain

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

In the present case, the RO has assigned a 20 percent rating 
for the service-connected rheumatoid arthritis of the 
veteran's right knee and a 20 percent rating for the 
service-connected rheumatoid arthritis of his left knee in 
accordance with the criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Codes 5002 
and 5257.  

Diagnostic Code 5002 provides for the evaluation of 
impairment resulting from rheumatoid arthritis.  With regard 
to the active process of this disorder, evidence of one or 
two exacerbations a year with a well-established diagnosis 
warrants the assignment of a 20 percent disability rating.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5002 (2000).  
Evidence of symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year is necessary for the grant of a 40 percent 
disability evaluation.  Id.  

The next higher rating of 60 percent represents criteria less 
than that necessary for a 100 percent evaluation but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods.  Id.  A 100 percent rating requires evidence of 
totally incapacitating constitutional manifestations 
associated with active joint involvement.  Id.  

Chronic residuals of rheumatoid arthritis, such as limitation 
of motion or favorable or unfavorable ankylosis, will be 
evaluated under the appropriate diagnostic codes for the 
specific joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved in 
noncompensable under the codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  

The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
The higher evaluation will be assigned.  38 C.F.R. Part 4, 
§ 4.71a, Note following Diagnostic Code 5002 (2000).  

Diagnostic Code 5260 provides for a noncompensable evaluation 
with flexion of the leg limited to 60 degrees.  It provides 
for a 10 percent evaluation with flexion limited to 45 
degrees.  It provides a 20 percent evaluation with flexion 
limited to 30 degrees.  A 30 percent evaluation contemplates 
flexion limited to 15 degrees.

Diagnostic Code 5261 provides for a noncompensable evaluation 
with extension of the leg limited to 5 degrees.  It provides 
for a 10 percent evaluation with extension limited to 10 
degrees.  It provides a 20 percent evaluation with extension 
limited to 15 degrees and a 30 percent evaluation with 
extension of leg limited to 20 degrees. 38 C.F.R. § 4.71a 
(2000).

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.  

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When the disability is moderate, a 
rating of 20 percent is provided. When the disability is 
severe, a rating of 30 percent is provided.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  

The provisions of 38 C.F.R. § 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000). It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

To summarize, the veteran's statements describing the 
symptoms of his bilateral knee disorder are deemed competent 
with regard to the description of symptoms.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.  

In this regard, the current medical evidence shows that the 
rheumatoid arthritis involving the knees is inactive.  The 
evidence also shows that the residuals of the rheumatoid 
arthritis are manifested by limitation of motion and 
instability of both knees.  The limitation of motion and the 
instability are distinct manifestations of the same 
disability.  Thus separate ratings are warranted.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The recent VA examination showed objective evidence of 
painful limitation of motion of the knees.  Flexion of both 
knees was limited to 121 degrees.  Accordingly, the Board 
finds that separate 10 percent ratings based on limitation of 
motion is warranted for both knees under Diagnostic Codes 
5002, 5260.  

However, the current evidence does not provide a basis for a 
higher rating for each knee.  The recent VA examination 
showed that there was no impairment of extension of the 
knees.  The examiner indicated that pain could significantly 
limit functional ability during flare-ups.  However, the 
examiner also described the range of motion as very good.  In 
order to warrant a 20 percent rating flexion must be limited 
to 30 degrees.  As previously stated current flexion was to 
121 degrees for each knee.  The Board is satisfied that the 
degree of functional impairment due to pain as set forth in 
the Deluca case is contemplated in the current 10 percent 
rating for each knee.

During the recent VA examination the veteran indicated that 
sometimes he has fallen due to the knees.  The examination 
showed some instability and weakness of the knees.  However, 
the examiner indicated that the veteran was able to walk very 
well without a cane.  Additionally, the examination showed no 
tenderness, swelling, or abnormal movement.  Also, the 
examiner stated that stability was fairly good 
anteroposteriorly and laterally.  The examiner further 
reported no episodes of dislocation or recurrent subluxation.  
After a review record, it is the Board's judgment that the 
evidence does not demonstrate the presence of severe 
impairment of the knees.  The complaints and findings 
involving the knees are contemplated in the current 20 
percent rating in effect for each knee.  Accordingly, an 
increased rating under Diagnostic Code 5257 for each knee is 
not warranted.  


ORDER

Entitlement to a separate 10 percent evaluation for 
rheumatoid arthritis of the right knee, inactive, with 
limitation of motion is granted subject to the provisions 
governing the payment of monetary benefits.

Entitlement to a disability rating greater than 20 percent 
for the service-connected rheumatoid arthritis of the right 
knee, inactive, is denied.  

Entitlement to a separate 10 percent evaluation for 
rheumatoid arthritis of the left knee, inactive, with 
limitation of motion is granted subject to the provisions 
governing the payment of monetary benefits.

Entitlement to a disability rating greater than 20 percent 
for the service-connected rheumatoid arthritis of the left 
knee, inactive, is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

